Citation Nr: 0126683	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-18 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Validity of loan guaranty indebtedness in the original 
calculated amount of $27,800.00 plus interest.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1971 to July 1975.  His 
service documents also show an additional four months and ten 
days of active service, though the specific dates have not 
been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.
The case returns to the Board following a remand to the RO in 
July 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  In June 1984, the veteran and his wife purchased a home 
with a VA-guaranteed home loan in the amount of $79,500.00.

3.  A Notice of Default was prepared in March 1993, though 
mortgage payments were subsequently received.  The veteran 
again defaulted on the loan on June 1, 1993.  A Notice of 
Intent to Foreclose was prepared in September 1993.  

4.  A foreclosure appraisal was secured in January 1994.  The 
estimated market value of the subject property was $55,000.00 
"as is."

5.  Foreclosure proceedings were initiated and a foreclosure 
sale held on March 1, 1994.  The subject property sold for 
less than the outstanding principal, interest, and 
foreclosure costs, resulting in a deficiency.  

6.  In May 1994, VA paid the mortgage lender pursuant to the 
home loan guaranty, resulting in a loss to the government of 
$27,800.00, which was charged to the veteran as a debt.  

7.  The veteran has not provided any evidence reflecting a 
different market value for the home at the time of the 
foreclosure.  The record discloses no evidence of 
discrimination by the mortgage lender or refusal by VA to 
assist the veteran in any way associated with his home loan 
guaranty.  



CONCLUSIONS OF LAW

1.  After default, there was a loss of the property that 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991 & Supp. 2001).  

2.  The charged loan guaranty indebtedness in the original 
calculated amount of $27,800.00 was validly established.  
38 U.S.C.A. § 3732 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
1.911, 36.4323 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by way of 
actions dated in July 2000 and July 2001, the RO provided the 
veteran with the applicable laws and regulations and gave 
notice as to the types of evidence required to substantiate 
his claim.  In addition, all relevant financial documents and 
correspondence have been associated with the claims folder.  
Given the nature of the claim, there is no basis for securing 
other types of VA or private records.  In addition, the 
veteran has had ample opportunity to present evidence and 
argument in support of his claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its July 
2001 remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Factual Background

In June 1984, the veteran and his spouse applied and were 
approved for a VA home loan guaranty for a loan in the amount 
of $79,500.00.  The application, signed by both parties, 
acknowledged liability to ensure payment of the mortgage and 
that a debt created by default would be subject to 
collection.  Loan proceeds were disbursed later in June 1984 
for the purchase of a home in Beaumont, Texas.  

A Notice of Default was prepared in March 1993.  The 
veteran's first uncured default was listed as January 1, 
1993.  It was noted that he had a loss of income.  Further 
comments explained that the veteran informed the lender of 
the loss of income as explanation for late payment in January 
1993.  Payments were subsequently received in January 1993 
and February 1993.  Thereafter, attempts to contact the 
veteran were not successful.  

A Notice of Intention to Foreclose was received in September 
1993.  The Notice specified that the first uncured default 
occurred on June 1, 1993 and that possibilities of curing 
default had been exhausted.  Notes indicated that attempts to 
contact the veteran by telephone and mail throughout August 
1993 were unsuccessful.  The Notice indicated that there was 
an unpaid loan balance and unpaid accrued interest.  

Following notice to the veteran, a foreclosure appraisal was 
completed by an independent appraiser in January 1994.  The 
report included evaluation of the subject property and 
consideration of comparable homes.  The appraiser noted that 
he attempted to contact the veteran prior to the appraisal 
but was unsuccessful.  Although the property appeared to be 
occupied, there was no answer to knocks at the door.  The 
appraiser was therefore not able to inspect the interior of 
the home.  As of the date of the appraisal, the estimated 
market value of the subject home was listed as $55,000.00 
"as is."  

By letter dated in February 1994, the veteran acknowledged 
receiving notice of the intended foreclosure of his home.  He 
requested reimbursement for improvements made to the home.  
He did not request any assistance in refinancing the loan or 
dealing with the mortgage lender, or allege any other errors 
in the foreclosure process.  

Reports of contact dated in February 1994 indicated that VA 
personnel unsuccessfully attempted to contact the veteran 
concerning his home loan guaranty.  However, later in 
February 1994, VA personnel discussed financial matters with 
the veteran's wife.  It was noted that the veteran refused to 
attend credit counseling.  

The mortgage lender provided VA with a printed history of 
collection efforts and contacts with the veteran and his 
spouse.  The history documented multiple attempts to contact 
the veteran by phone and mail to discuss the mortgage account 
through January 1994.  

The foreclosure sale occurred on March 1, 1994.  The 
successful bid amount was $55,412.24.  A facsimile 
transmission sent that day indicated that the mortgage lender 
would not accept less than a full payoff of the loan.  The 
lender then filed a claim for its loan against the VA loan 
guaranty in April 1994.  The veteran's total debt at the time 
of the sale was calculated as $83,034.19, which included 
unpaid principal and accrued interest.  Therefore, the claim 
amount was the total debt less the sale price, or $27,921.95.  
The maximum amount of the guaranty was calculated as 
$27,500.00.  VA paid a total of $27,800.00, representing the 
loan guaranty amount and the cost of the appraisal.  This 
amount was charged to the veteran as debt.  

By letter dated in July 1994, the veteran acknowledged the 
debt to VA in the amount of $27,800.00.  He asked that the 
debt be withheld from his disability compensation benefits.  

In March 2000, the veteran alleged that the debt was created 
because the home was sold below market value.  He made 
similar arguments in a September 2000 statement.  The veteran 
also claimed that VA failed to assist him in dealing with his 
mortgage lender and refinancing the loan to avoid 
foreclosure, that the home was in a segregated neighborhood, 
which resulted in a lower market value, and that the mortgage 
lender discriminated against him.  In a June 2001 statement, 
the veteran indicated that the assessed value of the home was 
$80,450.00.  In his July 2001 substantive appeal, he stated 
that the appraised value of the home was $83,000.00.        

Analysis

VA may seek reimbursement of loan guaranty debt via 
indemnity, subrogation, or both.  38 U.S.C.A. § 3732 (West 
1991 & Supp. 2001); 38 C.F.R. § 36.4323 (2000); Stone v. 
Derwinski, 2 Vet. App. 56, 57 (1992).  VA may take steps to 
collect the debt as provided by law and regulations.  A 
debtor has the right to dispute the existence or amount of 
the debt, as well as to request waiver of collection of the 
debt.  38 C.F.R. § 1.911(c) (2001).  The Board notes that a 
challenge to the validity of loan guaranty debt is distinct 
from a request for waiver of recovery of such debt.  See 
Smith v. Derwinski, 1 Vet. App. 267 (1991).  The Board 
previously disposed of the veteran's claim for waiver of 
recovery of the debt.  Therefore, only the issue of the 
validity of the debt is before the Board.  

In this case, the record shows that the veteran and his wife 
agreed in contractual terms to indemnify, or to repay, the 
government for any loss to the government incurred on the 
loan guaranty.  This agreement is reflected in the signed VA 
loan guaranty application dated in June 1984.  The law is 
clear that VA, as guarantor of a loan, has a right of 
indemnity, independent of any right of the mortgage holder, 
to seek reimbursement for amounts paid on account of the 
liabilities of the veteran.  
38 U.S.C.A. § 3732; 38 C.F.R. § 36.4323(e).  See United 
States v. Shimer, 367 U.S. 374, 81 S.Ct. 1554, 6 L.Ed. 2nd 
908 (1961) (upholding VA's right to indemnity).  The veteran 
does not dispute defaulting on the loan or receiving proper 
notice of the foreclosure.  Therefore, the veteran is clearly 
liable for any debt to VA resulting from payment of the loan 
guaranty following foreclosure.  

The veteran does dispute the amount of the loan, alleging 
that the sale price was less than the value of the home.  
However, it is emphasized that the home sold for slightly 
more than the value shown in the January 1994 appraisal.  The 
veteran has not supported his assertions that the home was 
worth more than $80,000.00 with any competent evidence, such 
as a contrary appraisal.  There is no indication in the 
claims folder that the veteran is himself an appraiser or 
other individual expert in valuation of real estate.  
Therefore, his unsupported allegation as to the home's worth 
has little probative value.  

The veteran also claims that the value of the home was 
reduced by nature of being located in a segregated 
neighborhood.  The Board observes that the location of a home 
is routinely considered when evaluating its worth.  In fact, 
the foreclosure appraisal discusses the status of the homes 
in the neighborhood and the effect on home value.  Again, 
however, the veteran has failed to present any evidence 
showing that the area is in fact segregated or any other 
condition that adversely impacted the value of the home.          

In addition, the veteran alleges that VA failed to assist him 
in avoiding the foreclosure and that the mortgage lender 
discriminated against him.  However, the record reveals that 
both VA and the lender in fact made numerous attempts to 
contact the veteran concerning the foreclosure.  There is no 
evidence that the veteran ever requested any assistance from 
VA in dealing with the lender or seeking refinancing of the 
mortgage loan.  Finally, the record before the Board yields 
no evidence that the lender employed any discriminatory 
practices in servicing the loan or in pursuing foreclosure 
proceedings.  

In summary, the Board finds no basis in the record for 
amending the existence or amount of the veteran's VA loan 
guaranty debt.  Accordingly, the loan guaranty indebtedness 
in the original calculated amount of $27,800.00 was validly 
established and enforceable against the veteran.  38 C.F.R. § 
36.4323(e).  


ORDER

The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

